Title: To Thomas Jefferson from Benjamin Henfrey, 19 December 1801
From: Henfrey, Benjamin
To: Jefferson, Thomas


          
            Sir
            Baltimore Decr. 19th 1801
          
          I might have had the honor of addressing you thro the medium of a member of Congress but encouraged by the general tenor of your Conduct which I have now had an opportunity of viewing for the last Ten Years and seeing that it is your steady & uniform wish to promote the general good & Interest of mankind.
          I under these impressions venture to submit some Ideas for your consideration when at leisure which I have long thought if put in practice would be attended with great and lasting advantages to the Citizens of the United States—
          Considering every moment of your time as precious to your country I shall in the most concise manner I am capable of lay before you the outlines of the plan alluded to the liberty I take in doing which I humbly hope that you will pardon should my plan not be so fortunate as meet your approbation—
          Query 1st. Might it not answer an invaluable purpose if one or more men possessing a general knowledge of the different branches of Science as noted below were employed by Government to be constantly travelling thro the united States—
          
          Viz: 1st. A general knowledge how to discover mines of every description of Minerals
          2d How to assay the Ores and make proper reports to the owners of the land together with an opinion if the Mine could be worked to advantage the person should also be able to construct Furnaces and give directions how to smelt the Ores—
          3d. To attend to the discovery of Marles & Limestone and to point out their use in Agriculture—
          4th. To Attend to the discovery of Pit Coal & Iron & to shew the use of Boring Rods in the discovery of Coal & Water—
          5—The person employed should have a general knowledge of all kind of Machinery so as to be able to confirm what he found perfect and to give advice where he saw any Errors
          6th He should have some knowledge of Inland Navigation and should note where Canals of Communication may be cut in future to advantage—
          7th He should know how to construct the new mode of Making Roads that is now partially in use in England on which one horse will draw about Ten Tons which would make a great saving in a variety of cases &c &c
          Should this plan be so fortunate as meet your Approbation I beg leave to offer my services for the first years trial and I humbly trust that the long practice I have had say upwards of 20 Years in England and 10 in America may enable me to give satisfaction both to your Excellency and the public—
          Having travelled much already thro this extensive Continent, I might note many instances where I have been serviceable in this way also some Service that I rendered this Government with several Indian Nations that I was amongst and also some valuable discoveries that I have made in the Mineral Kingdom but I am fearfull to occupy too much of your valuable time—
          I have so far been unfortunate in the connections I have made otherwise I should have succeeded in working a very valuable Copper Mine in Lancaster County—A description of which may be found in the pamphlet that I have taken the liberty to enclose.
          By the company not fulfilling their engagements with me I sunk a considerable sum & they are still 1200 Dollars in my debt but as the property is mine I calculate on reviving the work as I know it to be a mine of great value. I am now opening a Mine of Fossil Coal which I discovered last winter this Mine is 8½ miles from Baltimore but I have lately made a discovery of the same Species of Coal within one Mile of Town which will if Opened become of great consequence to the citizens in general as wood is a rising Article here—
          Permit me now sir in a few words to inform you of a discovery that I have lately made in making experiments upon this new Coal. It is a mode of making the Vapour inflammable and of Obtaining a lively flame without Smoak at the Extremity of a long tube which leads me to hope that this discovery will be peculiarly adapted to illuminate Light Houses and will I conceive make a very considerable saving—
          Should I be so fortunate as to receive your commands to come to the seat of Government I shall bring a small Apparatus with me and shall solicit the Honor of being permitted to know your Opinion on the probable utility of this discovery as there are various other purposes that it may be applied to—Being a Stranger to your Excellency it is proper that I should inform you that I can bring forward such testimonies from Men of Character as will I trust be Satisfactory if I am permitted to have the honor of waiting upon you.
          In the humble hope of which I remain with the greatest Veneration and respect—
          Sir Your Obedt & most Humble Servt—
          
            Benjamin Henfrey
          
        